         Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                  *
DEBRA VORLEAMESI,
                                                  *
       Plaintiff,
                                                  *
v.                                                             Case No.: PWG 20-cv-0442
                                                  *
MARK ESPER, Secretary
U.S. Department of Defense                        *

       Defendant.                                 *

*      *       *       *       *     *   *   *    *                    *       *       *       *     *
                                   MEMORANDUM OPINION

       This memorandum opinion addresses Defendant Secretary of Defense Mark Esper’s 1

Motion to Dismiss or, in the alternative, for Summary Judgment, on Plaintiff Debra Vorleamesi’s

claims under the Age Discrimination in Employment Act (“ADEA”) for age discrimination and

under the Rehabilitation Act for disability discrimination. ECF No. 20. Having reviewed the

filings, 2 I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2021). For the reasons

stated herein, the motion, which I will treat as a motion for summary judgment, is GRANTED.


                                         BACKGROUND

       Ms. Vorleamesi worked as a Pharmacy Technician at the Walter Reed National Military

Medical Center in Bethesda, Maryland from 2000 to 2018. Amended Complaint (“Compl.”) ¶ 15,

ECF No. 1. Ms. Vorleamesi was absent from work throughout 2017 and 2018, which resulted in

her supervisor issuing her, first, a “Notice of Leave Restriction,” and, second, a “Notice of


1
        This case was originally brought against Patrick M. Shanahan, Acting Secretary, U.S. Department
of Defense. ECF No. 1.
2
        Plaintiff filed a response in opposition, ECF No. 21, and Defendant filed a reply, ECF No. 22.
        Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 2 of 10



Proposed Removal for allegedly being Absent Without Leave (AWOL).” Id. ¶¶ 18, 19, 23. On

August 9, 2018, as a result of her prolonged absences that she alleges were due to receiving

treatment for Congestive Heart Failure, Ms. Vorleamesi accepted a Negotiated Settlement

Agreement, which required her to resign. Id. ¶ 24. At the time of her resignation, Ms. Vorleamesi

was 59 years old and thus is a member of a protected class under the ADEA. Id. ¶¶ 1, 28 (noting

date of birth of February 1, 1959); 29 U.S.C. § 631(a) (ADEA applies to those over 40 years old).

       The complaint further alleges Ms. Vorleamesi’s Congestive Heart Failure renders her

disabled, placing her within a protected class under Rehabilitation Act. Id. ¶ 43. This disability

led to Ms. Vorleamesi using unscheduled leave approximately twelve times in 2017. Id. ¶ 18. On

December 13, 2017, Ms. Vorleamesi’s supervisor, James Chen, issued the “Notice of Leave

Restriction,” which limited her use of unscheduled leave. Id. ¶ 19. However, more absences

followed and the complaint alleges Ms. Vorleamesi informed Mr. Chen throughout the period from

April 26, 2018 through May 22, 2018 that she was experiencing complications from her heart

condition. Id. ¶ 20. Those complications were severe enough to require hospitalization. Id. ¶ 20.

However, on June 12, 2018, Mr. Chen issued then issued the “Notice of Proposed Removal for

allegedly being [AWOL]” during the period within which she was hospitalized. Id. ¶ 23. On

August 9, 2019, as noted, Ms. Vorleamesi accepted the Negotiated Settlement Agreement that

required her voluntary resignation in exchange for the Agency agreeing not to issue the Notice of

Proposed Removal. Id. ¶ 24; Ex 11 to Def.’s Mot. 3, ECF No. 20-12 (Settlement Agreement).

The complaint alleges Ms. Vorleamesi “believes that her Age and her Disability were factors in

this decision.” Id. ¶ 25. She proceeded to file a formal EEO complaint that was ultimately

dismissed. Id. ¶¶ 10–11.




                                                 2
        Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 3 of 10



       On May 28, 2019, Ms. Vorleamesi filed a complaint in the United States District Court for

the District of Columbia against Acting Secretary Shanahan. Complaint, ECF No. 1. The

complaint alleged three causes of action: in Count 1, a violation of the Age Discrimination in

Employment Act (“ADEA”), as amended, 29 U.S.C. § 621, et seq. for employment discrimination

on the basis of age; in Count 2, a violation of the Rehabilitation Act of 1973, as amended, 29

U.S.C. § 701, et seq. for discrimination based on disability; and, in Count 3, a violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. for a hostile work

environment.

       On September 26, 2019, the case was transferred to this Court in light of Walter Reed being

located in this district. Transfer Order, ECF No. 9. Shortly after the case was transferred and

assigned to me, the Secretary requested permission to file a motion to dismiss or, in the alternative,

for summary judgment. Def.’s Pre-Mot. Letter, ECF No. 14. I then afforded Ms. Vorleamesi an

opportunity to amend her complaint in light of the Secretary’s letter and set a briefing schedule for

the motion. Letter Order, ECF No. 15. After Ms. Vorleamesi’s amended complaint was filed,

abandoning the Title VII claim (ECF Nos. 17, 19), the Secretary filed this motion. ECF No. 20.

Ms. Vorleamesi filed a response in opposition (ECF No. 21), and the Secretary a reply (ECF No.

22).

                                   STANDARD OF REVIEW

       I.      Rule 12(d) Conversion

       When reviewing a motion to dismiss, “[t]he court may consider documents attached to the

complaint, as well as documents attached to the motion to dismiss, if they are integral to the

complaint and their authenticity is not disputed.” Sposato v. First Mariner Bank, No. CCB–12–

1569, 2013 WL 1308582, at *2 (D. Md. Mar. 28, 2013); see also CACI Int’l v. St. Paul Fire &




                                                   3
        Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 4 of 10



Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009). However, if the Court considers matters

outside the pleadings, the Court must treat the motion as a one for summary judgment under Rule

56. Fed. R. Civ. P. 12(d); Syncrude Canada Ltd. v. Highland Consulting Grp., Inc., 916 F. Supp.

2d 620, 622–23 (D. Md. 2013).

       Under Fourth Circuit law, proper conversion under Rule 12(d) requires two conditions: (1)

that all parties “be given some indication by the court that it is treating the 12(b)(6) motion as a

motion for summary judgment;” and (2) that all parties “be afforded a reasonable opportunity for

discovery.” Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985). Notably, “the Federal Rules do not

prescribe that any particular notice be given before a Rule 12 motion is converted to a Rule 56

motion.” Ridgell v. Astrue, DKC–10–3280, 2012 WL 707008, at *7 (D. Md. Mar. 2, 2012). Thus,

this requirement “can be satisfied when a party is ‘aware that material outside the pleadings is

before the court.’” Walker v. Univ. of Md. Med. Sys. Corp., No. CCB-12-3151, 2013 WL 2370442,

at *3 (D. Md. May 30, 2013) (quoting Gay, 761 F.2d at 177). Indeed, while the Court “clearly has

an obligation to notify parties regarding any court-instituted changes in the pending proceedings,

[it] does not have an obligation to notify parties of the obvious.” Laughlin v. Metro. Wash. Airports

Auth., 149 F.3d 253, 261 (4th Cir. 1998). Here, the title of the motion itself, “Motion to Dismiss

or, in the Alternative, Motion for Summary Judgment,” makes it obvious that the Court might

construe the defendant’s motion as seeking summary judgment, rather than dismissal, and thereby

provides sufficient notice to the Plaintiff. See Ridgell, 2012 WL 707008, at *7; Laughlin, 149 F.2d

at 260–61.

       As the Fourth Circuit has also instructed, “the party opposing summary judgment ‘cannot

complain that summary judgment was granted without discovery unless that party has made an

attempt to oppose the motion on the grounds that more time was needed for discovery.’” Harrods




                                                   4
        Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 5 of 10



Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs.

Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)). The conventional way to accomplish

this is to file an affidavit or declaration under Federal Rule of Civil Procedure 56(d) that specifies

why the nonmovant cannot present facts essential to its opposition. Fed. R. Civ. P. 56(d).

       Here, Ms. Vorleamesi has not filed an affidavit or declaration identifying any discovery

that she needs in order to fully respond to a summary judgment motion. Rather, she has responded

to the Secretary’s alternative theories for dismissing her complaint. Because Ms. Vorleamesi has

not identified any material that she requires to adequately respond to the motion, I find that the

most appropriate approach is to address the Secretary’s motion as one for summary judgment and

I will consider the exhibits provided.


       II.     Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides for the judgment in favor of the movant “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” In reviewing the evidence related to a motion for summary

judgment, the Court considers undisputed facts, as well as the disputed facts viewed in the light

most favorable to the non-moving party. Ricci v. DeStefano, 557 U.S. 557, 586 (2009); George &

Co., LLC v. Imagination Entm’t Ltd., 575 F.3d 383, 391–92 (4th Cir. 2009); Dean v. Martinez,

336 F. Supp. 2d 477, 480 (D. Md. 2004). Only factual disputes that “might affect the outcome of

the suit under governing law will properly preclude the entry of summary judgment.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Additionally, the factual dispute must be genuine

to defeat a motion for summary judgment, in that “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id.; Scott v. Harris, 550 U.S. 372, 380 (2007). It is the

nonmoving party’s burden to confront a motion for summary judgment with affirmative evidence


                                                   5
         Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 6 of 10



to show that a genuine dispute of material fact exists. Anderson, 477 U.S. at 256. A plaintiff

nonmovant, “to survive the defendant’s motion, need only present evidence from which a jury

might return a verdict in his favor.” Id.

                                            DISCUSSION 3

I.      ADEA Claim

        A claim of age discrimination claim under the ADEA consists of the following elements:

1) the plaintiff is a member of a protected class; 2) the plaintiff was performing her job

satisfactorily, 3) the employer took adverse action against the plaintiff, and 4) the plaintiff’s

employer treated similarly situated employees outside the protected class more favorably. See

Coleman v. Md. Ct. of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (citing White v. BFI Waste

Servs., LLC., 375 F.3d 288, 295 (4th Cir. 2004)); Thoopsamoot v. Regional Services Center, No.

PWG-13-1663, 2014 WL 1120239, at *7 (D. Md. Mar. 19, 2014) (applying Coleman to age

discrimination claim). Importantly, to succeed on an age discrimination claim, the plaintiff must

establish that age was the “but-for” cause of the adverse employment action. Gross v. FBL Fin.

Servs., Inc., 557 U.S. 167, 177–78 (2009); Cole v. Family Dollar, 811 F. App’x 168, 172 (4th Cir.

2020) (“[A] plaintiff retains the ultimate burden to prove by a preponderance of the evidence that

age or retaliation was ‘the ‘but-for’ cause of the challenged employer decision.’”)

        The Secretary advances several arguments in favor of summary judgment, including that

Ms. Vorleamesi was not subjected to adverse employment action, that her treatment was not a

result of age-based discrimination, and that she has failed to allege a prima facie case of

discrimination due to her speculative allegation that similarly situated employees were treated


3
        Because I have found the Secretary is entitled to summary judgment, I decline to reach the issues
associated with the Settlement Agreement. See Def.’s Mot. 13–16 (arguing settlement agreement bars Ms.
Vorleamesi’s claims).


                                                     6
         Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 7 of 10



more favorably. Def.’s Mot. 9–11. In her opposition, Ms. Vorleamesi argues that there are genuine

issues of material fact as to her discrimination claim. But she also acknowledges that a plaintiff

bringing an ADEA cause of action “must prove by a preponderance of the evidence (which may

be direct or circumstantial), that age was the ‘but-for’ cause of the challenged employer decision.”

Pl.’s Opp. 14 (citing Gross, 557 at 177–78). Although she asserts in conclusory fashion that the

“material facts at issue in this matter are for a trier of fact to decide,” id., she fails to identify what

those disputed material facts are, and, as noted below, reliance on her pleadings is insufficient to

overcome this shortcoming. Fed. R. Civ. P. 56(c)(1)(A) & (B).

        In short, Ms. Vorleamesi has failed to cite to any basis upon which I could find that there

exist genuine disputes of material fact as to whether age was the but-for cause of her termination

from employment. She has not provided an affidavit or declaration presenting facts in a form that

would be admissible in evidence to call into genuine dispute the Secretary’s exhibits in support of

his motion, nor has she cited instances of contradictory facts within those exhibits (nor does the

Court’s review of the exhibits reveal any such contradictions). The opposition instead argues that

she “clearly establishes genuine facts which show that only after her disability . . . resulted in

several hospitalizations, the Defendant, in violation of the ADEA, used her absences as a pretext

to justify progressive disciplinary actions . . . which ultimately led to her [resignation].” Pl.’s Opp.

15. But here, the only effort to support an argument with evidence comes from the Secretary’s

citations to repeated notices that Ms. Vorleamesi was AWOL throughout the months from

February to May of 2018. See, e.g., Ex. 5 to Def.’s Mot., ECF No. 20-6 (noting two unexcused

absences in April and two in May, as well as four dates where Ms. Vorleamesi both arrived late

and departed early); Ex. 7 to Def.’s Mot., ECF No. 20-8 (recording each instance of “tardiness and

absence between 2/12/2018 and 5/23/2018,” noting approximately 60 such instances). This




                                                      7
        Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 8 of 10



evidence, and Ms. Vorleamesi’s failure to meaningfully dispute it, shows that there are no disputes

of material fact that her absences and failure to abide by applicable leave policies led to her

termination from employment, not her age.

       In an attempt to bolster her opposition, Ms. Vorleamesi cites to her amended complaint, in

which alleges she put the Defendant on notice of the circumstances that led to her hospitalizations,

and thus her absences. Pl.’s Opp. 9 (citing Am. Compl. ¶ 17). But it is hornbook law that reliance

on a complaint is insufficient to oppose a motion for summary judgment. Williams v. Griffin, 952

F.2d 820, 823 (4th Cir. 1991) (“[T]he non-movant cannot merely rely on matters pleaded in the

complaint, but must, by factual affidavit or the like, respond to the motion.”). An opposition to

summary judgment must be supported by admissible evidence. Plaintiff has failed to provide the

requisite support to substantiate her opposition.


II.    Rehabilitation Act Claim

       Ms. Vorleamesi’s opposition to the motion as to her Rehabilitation Act claim for disability

discrimination fares no better. Establishing a prima facie case of discrimination under the

Rehabilitation Act requires a plaintiff to show: “(1) she has a disability under the [Rehabilitation

Act]; (2) she is qualified for the employment in question; and (3) she suffered an adverse

employment action due to discrimination on the basis of disability.” Brockman v. Snow, 217 F.

App’x 201, 208 (4th Cir. 2007) (citing Doe v. Univ. of Md. Med. Sys. Corp., 50 F.3d 1261, 1265

(4th Cir.1995)); see also Tafazzoli v. Nuclear Regulatory Comm’n, No. PWG-19-321, 2020 WL

7027456, at *15 (D. Md. Nov. 30, 2020). In her complaint, Ms. Vorleamesi alleges that she was

subjected to materially adverse employment actions and that any proffered legitimate reason for

those actions would be pretextual. Compl. ¶ 46.




                                                    8
        Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 9 of 10



       The Secretary argues he is entitled to summary judgment on the Rehabilitation Act claim

because Ms. Vorleamesi was not otherwise qualified for her position due to excessive absenteeism,

and because she has done “nothing to link the purported actions taken by the Secretary to her

disability.” Def.’s Mot. 12–13 (citing Diggs v. Kelly, No. PJM 15-2378, 2017 WL 1104671, at *5

(D. Md. Mar 23, 2017) (noting “regular and reliable” attendance is an essential function of

employment)).

       The opposition memorandum again asserts in conclusory fashion that Ms. Vorleamesi “has

presented sufficient circumstantial evidence to show that there are genuine issues of material fact”

as to the Rehabilitation Act claim. Pl.’s Opp. 16. But she has not supported these assertions by

citing to “particular parts of materials in the record” or by “showing that the materials cited [by

the Secretary] do not establish the absence or presence of a genuine dispute, or that an adverse

party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A) & (B).

In the absence of such admissible evidence, she has failed to show that there are facts to create a

genuine issue as to whether she was otherwise qualified for her position, or that her employer took

adverse action against her because of her disability, not because of her absenteeism. On this point,

the record is undisputed that she was terminated for absenteeism, not because of her disability.

E.g., Ex. 3 to Def.’s Mot. (Memorandum proposing suspension without pay for repeated instances

of being absent without leave (AWOL)); Ex. 5 to Def.’s Mot. (examples of Plaintiff being AWOL

in April and May). Nor are Ms. Vorleamesi’s attempts to rely on her amended complaint useful

because, again, reliance on the complaint is insufficient to defeat a motion for summary judgment,

Williams, 952 F.2d at 823. Accordingly, summary judgment must be entered in favor of the

Secretary on the Rehabilitation Act claim.




                                                  9
      Case 8:20-cv-00442-PWG Document 23 Filed 08/19/21 Page 10 of 10



                                     CONCLUSION

      For the reasons stated, the Secretary’s motion is GRANTED. A separate order follows.




Date: August 19, 2021                                   ______/S/_____________________
                                                        Paul W. Grimm
                                                        United States District Judge




                                             10
